[Cite as In re M.B., 2014-Ohio-5009.]



                                        IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN THE MATTER OF:                                  :
                                                          CASE NOS. CA2014-06-130
        M.B., et al.                               :                CA2014-06-131

                                                   :              OPINION
                                                                   11/10/2014
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2012-0125



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler
County Children Services

Scott N. Blauvelt, 246 High Street, Hamilton, Ohio 45011, for appellant, Lorna B.

Jeannine C. Barbeau, 3268 Jefferson Avenue, Dayton, Ohio 45220, for Mar.B.

Marcelina C. Woods, 6644 San Mateo Drive, West Chester, Ohio 45069, guardian ad
litem/attorney for Mad.B.

T. Randall Turner, 27 Church Street, Monroe, Ohio 45050, guardian ad litem for Lorna B.

Matthew O. Wagner, Great American Tower, 301 East Fourth Street, Cincinnati, Ohio 45202,
for Joe Statt



        PIPER, J.

        {¶ 1} Appellant, the mother of Mar.B. and Mad.B., appeals a decision of the Butler
                                                                      Butler CA2014-06-130
                                                                             CA2014-06-131

County Juvenile Court, granting permanent custody of the two children to a children services

agency. Butler County Department of Job and Family Services, Children Services Division,

filed a complaint on March 23, 2012 alleging that appellant's two children, a son, age 12, and

a daughter, age three months, were neglected and dependent. According to the complaint,

the agency received a report that appellant's father had recently died and that appellant

depended on him financially. The report stated that appellant was overwhelmed taking care

of a newborn who had problems gaining weight and that she may not be competent to handle

her situation because she did not appear to grasp even the simplest of life tasks.

       {¶ 2} The complaint further alleged that the agency received several referrals in

January 2012 regarding appellant's son. These referrals indicated that the child was

cognitively delayed and had a learning disability, along with a history of poor hygiene, body

odor and wearing dirty clothes that he had slept in. The reports also indicated that the child

was taken to the emergency room for a rash that covered a large portion of his body.

       {¶ 3} In addition, the complaint alleged that appellant's daughter was diagnosed with

failure to thrive and although the hospital wanted to put the child on a feeding schedule,

appellant indicated she would just feed the child when she cried. Children's Services workers

began visiting with the family and additional concerns arose. These concerns included the

mother tying a pacifier on a string around the baby's neck, her refusal to remove it when told

to do so by Children's Hospital staff and her feeding the baby from old and dirty bottles. In

addition, appellant was giving water to the baby because she claimed the baby was teething,

which, according to medical professionals, is developmentally inaccurate and dangerous for

the baby. Finally, the complaint indicated that the family was evicted from their home.

       {¶ 4} At a hearing on May 25, 2012, appellant stipulated to findings of dependency in

regards to both children. The agency continued to work with appellant, but little progress was

made and the agency filed motions for permanent custody of the children on May 28, 2013.
                                             -2-
                                                                         Butler CA2014-06-130
                                                                                CA2014-06-131

After hearings on the motions, a magistrate granted the agency's motions for permanent

custody. The trial court overruled objections and adopted the magistrate's decision.

       {¶ 5} Appellant now appeals the trial court's decision to grant permanent custody of

the children to the agency and raises two assignments of error for our review. In her first

assignment of error, appellant argues that the trial court's decision to grant permanent

custody of her daughter to the agency was not supported by sufficient credible evidence and

was contrary to the manifest weight of the evidence. In her second assignment of error,

appellant presents the same arguments with regard to the trial court's decision to grant

permanent custody of her son to the agency.

       {¶ 6} Before a natural parent's constitutionally protected liberty interest in the care

and custody of her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met.

Santosky v. Kramer, 455 U.S. 745, 759, 102 S. Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is limited to whether sufficient

credible evidence exists to support the juvenile court's determination. In re A.W., 12th Dist.

Fayette No. CA2014-03-005, 2014-Ohio-3188. A reviewing court will reverse a finding by the

juvenile court that the evidence was clear and convincing only if there is a sufficient conflict in

the evidence presented. In re Rodgers, 138 Ohio App. 3d 510, 520 (12th Dist.2000).

       {¶ 7} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. First, the court must find that the grant of permanent custody to the agency is

in the best interest of the child, utilizing, in part, the factors of R.C. 2151.414(D). Second, the

court must find that any of the following apply: the child is abandoned; the child is orphaned;

the child has been in the temporary custody of the agency for at least 12 months of a

consecutive 22-month period; or where the preceding three factors do not apply, the child
                                                -3-
                                                                      Butler CA2014-06-130
                                                                             CA2014-06-131

cannot be placed with either parent within a reasonable time or should not be placed with

either parent. R.C. 2151.414(B)(1)(a), (b), (c) and (d); In re E.B., 12th Dist. Warren Nos.

CA2009-10-139, CA2009-11-146, 2010-Ohio-1122, ¶ 22.

      {¶ 8} The juvenile court found by clear and convincing evidence, and appellant does

not dispute, that the children have been in the temporary custody of the agency for more than

12 months of a consecutive 22-month period as of the date the agency filed the permanent

custody motion. However, appellant does dispute the juvenile court's finding that granting

permanent custody of the children to the agency is in the children's best interest.

      {¶ 9} R.C. 2151.414(D)(1) provides that in considering the best interest of a child in a

permanent custody hearing:

             [T]he court shall consider all relevant factors, including, but not
             limited to the following:

             (a) The interaction and interrelationship of the child with the
             child's parents, siblings, relatives, foster caregivers and out-of-
             home providers, and any other person who may significantly
             affect the child;

             (b) The wishes of the child, as expressed directly by the child or
             through the child's guardian ad litem, with due regard for the
             maturity of the child;

             (c) The custodial history of the child, including whether the child
             has been in the temporary custody of one or more public children
             services agencies or private child placing agencies for twelve or
             more months of a consecutive twenty-two month period * * *;

             (d) The child's need for a legally secure permanent placement
             and whether that type of placement can be achieved without a
             grant of permanent custody to the agency;

             (e) Whether any of the factors in divisions (E)(7) to (11) of this
             section apply in relation to the parents and child.”

      {¶ 10} At the hearing, a social worker from Children's Hospital testified that at a

newborn visit on January 5, 2012, the medical professionals were concerned that appellant's

daughter had a five percent loss in her birth weight. At the next visit on January 10, 2012,
                                             -4-
                                                                        Butler CA2014-06-130
                                                                               CA2014-06-131

she had gained 10 grams, but the child's weight gain was inconsistent with what appellant

said the child was being fed. At the following visit, the child had a six-percent decrease and

was admitted to the hospital. The medical workers were also concerned because the child

was dirty, and her clothes and blankets were soiled. The child was discharged on January

17, 2012 and at that time had gained a little over a pound. On January 20, 2012, the child

had again lost weight.     The hospital social worker indicated the facility workers were

concerned with both the failure to thrive issues and with appellant's care for the child.

       {¶ 11} An intervention specialist at the school appellant's son attended testified that

the child was in her class in an inclusion room for two years. She indicated his ability levels

were extremely low and that in fifth grade, he was reading at a kindergarten level, and doing

second-grade-level math. She testified that the child did not do his homework and did not

complete all of his classwork, and that he often came into class tired and fell asleep. She

indicated the child had attendance problems, was frequently hungry, would wear the same

clothes three or four days at a time and had a body odor. She gave him deodorant and sent

hygiene supplies home. The teaching specialist testified that she called appellant and

discussed the homework concerns, along with the hygiene issues. She indicated that

sometimes after these discussions, things would improve for a few days, but would then fall

back into the previous pattern. She testified that at the end of sixth grade, after the child was

removed from his home, she noticed a huge improvement in his hygiene and homework.

She testified that appellant's son needs a lot of extra support in regard to his education and

that his past environmental factors had thwarted him academically.

       {¶ 12} Wendi Lopes, a staff psychologist at Children's Hospital, testified that she

evaluated appellant's son on September 16, 2013. She indicated his IQ is on the low-

average range, but because of the testing variability, she believed it does not represent his

full potential. She indicated the child has a weakness in his cognitive profile that does not fit
                                               -5-
                                                                      Butler CA2014-06-130
                                                                             CA2014-06-131

with ADHD, Asperger's or autism. She testified that the best explanation for the cognitive

weakness is difficulties related to prenatal insults, physical neglect and emotional neglect,

and a combination of the three difficulties overlapping and compounding one another. She

indicated that with the son's results on testing, it is crucial for a parent to be consistently

involved with him in school and homework.

       {¶ 13} At the hearing, the agency caseworker testified that the agency has a history

with appellant dating back to 2006 when the agency was involved with both appellant's older

son, who is now an adult, and the son currently involved in this case. The caseworker

testified regarding the current referrals and the agency's initial involvement in the case. She

indicated that the agency began working with the family to preserve the children's placement

in the home, but there were too many concerns. The caseworker discussed her personal

observations of the problems, including the dirty and cluttered condition of the home and

appellant's lack of understanding regarding basic child development and safety. She also

discussed the son's history of poor hygiene, body odor and rash, and the concerns regarding

his educational needs. The agency caseworker indicated that early in the case she discussed

personal hygiene with appellant and went through specifics for improvement.

       {¶ 14} The caseworker testified that the agency's case plan required appellant to

complete in-home parenting education, maintain stable housing and income, and

demonstrate an ability to meet the children's basic and special needs. The case plan also

required appellant to engage in individual counseling and to complete a psychological

examination.

       {¶ 15} The Development of Living Skills (D.L.S.) program worked with appellant from

March 2012 through February 2013. The caseworker testified that appellant participated and

worked at the recommendations, but was unsuccessful in the program. The caseworker

further testified that appellant moved nine times since the case started, including being
                                              -6-
                                                                         Butler CA2014-06-130
                                                                                CA2014-06-131

evicted from a home, and living in a homeless shelter at times. Appellant has been in her

current residence since 2013 and it contains a bare minimum for the family. Appellant

indicated to the caseworker that her son would sleep on an air mattress in the living room

and her daughter would sleep on a baby mattress in an area near stairs with no gate.

Appellant also told the caseworker that there was a large closet where her daughter could

play, but on inspection, the caseworker found the small area contained a hot water heater

and a furnace. In addition, the caseworker indicated that there were concerns with the current

residence, as the agency had received reports that appellant had received an eviction notice,

and that appellant lost her key shortly after moving in and was not locking her door. The

caseworker further testified that during the case, appellant had fast food jobs and was

currently working at a temporary agency.

       {¶ 16} The D.L.S. worker also testified at the hearing and explained that she works

with families in their homes to give additional parenting and life skills that are needed to run a

household. She indicated that appellant participated in the program and made attempts at

improvement, but still had difficulty and did not successfully complete the program. The

D.L.S. worker discussed the specific areas in which she worked with appellant and the lack of

real progress. She indicated appellant had the knowledge, and appeared to have an interest

for change, but did not follow through.

       {¶ 17} The caseworker testified that appellant completed the psychological evaluation

as required by the case plan, and individual counseling was recommended. Katherine

Lackner, a psychology assistant at C.D.C. Mental Health, performed a psychological

assessment of appellant on May 18, 2012. She indicated that appellant had pretty significant

overall hygiene issues, including a body odor. Lackner determined that appellant was

functioning in the average to low-average range and diagnosed adjustment disorder with

depressed mood. She recommended individual therapy and case management to help
                                               -7-
                                                                    Butler CA2014-06-130
                                                                           CA2014-06-131

appellant manage her hygiene issues and her household. She also recommended parenting

classes.

      {¶ 18} Jessica Wagner, a therapist at C.D.C. Mental Health, testified that she began

sessions with appellant on June 26, 2012. She indicated appellant was diagnosed with a

major depressive disorder and although appellant attended sessions and listened and tried

hard, things "don't seem to stick," making repetition of the material necessary. Like other

witnesses, she indicated appellant has hygiene problems, as she has an odor and her hair is

not clean. Wagner testified that appellant was prescribed Zoloft, but she questioned

appellant's compliance with taking the medication, because appellant's statements about the

medication were inconsistent based on the dates of the prescriptions written. Wagner

indicated appellant has shown some progress in the area of expressing feelings and using

words to show emotions, but in the areas of perspective-taking, problem-solving and coping

skills, there has been essentially no progress.

      {¶ 19} Because of concerns regarding appellant's lack of progress during the case, the

agency requested an updated psychological evaluation. The agency had concerns regarding

whether appellant was unable to understand what the providers and agency were

recommending or if there were underlying issues causing appellant's inability to grasp what

was being recommended. Appellant completed this evaluation with Dr. Charles Lee on

August 1, 2013. Dr. Lee diagnosed borderline intellectual functioning. He recommended

concrete examples to help appellant understand. Dr. Lee indicated appellant has good short-

term memory and could repeat things stated to her, but did not necessarily understand what

she was repeating. He recommended an educational evaluation to determine if appellant

has an undiagnosed learning disability.

      {¶ 20} Stephanie      Kramer,       a    psychology    assistant,    performed      a

psychological/educational evaluation of appellant on November 27, 2013. She indicated
                                              -8-
                                                                      Butler CA2014-06-130
                                                                             CA2014-06-131

appellant's clothes were worn, she was malodorous, and her hair was unkempt and

disheveled. Appellant showed Kramer a photo taken the previous day and Kramer noticed

that appellant was still wearing the clothes she had worn the night before. Kramer diagnosed

borderline intellectual functioning and indicated that appellant's ability to learn new

information and apply the learned skills is significantly impacted by her cognitive defects.

Kramer recommended that a trainer show appellant how to do things, help her do them, then

have appellant do the tasks on her own, and that training involve use of specific examples.

       {¶ 21} The caseworker testified that appellant was regular in her visitations with the

children, which were supervised at a visitation center. She indicated some progress was

observed, but there were definite concerns throughout visitation. Appellant had problems

with food safety and left food out for long periods of times and brought expired food for the

children. Because of the repeated problems with food safety during the visits, appellant was

eventually not allowed to bring food for the children. Appellant was also observed having

difficulty understating the cues from her daughter and agency staff often had to assist and

help appellant in understanding what her daughter wanted and what appellant should or

should not do with the child.

       {¶ 22} The worker who supervised visitation also testified and indicated that appellant

had a hard time feeding the children.        Specifically, appellant had a hard time with

understanding what not to feed both children and understanding cues from her daughter that

the child was hungry or full. The worker indicated that she kept going "over and over" with

appellant the proper things to feed her young daughter. She described examples of

problems, such as appellant trying to feed the child grapes at three or four months old, which

is an age when children are not eating solid food. In addition, appellant would bring outdated

food, and would let food stay at room temperature beyond what is safe, such as leaving a

bologna sandwich out for four or five hours. She indicated appellant also had problems with
                                             -9-
                                                                      Butler CA2014-06-130
                                                                             CA2014-06-131

diaper changes and appellant's son would almost take over sometimes. She also testified

that appellant's clothes were not clean and her hair was not washed and she gave appellant

shampoo and hygiene items to use. She indicated appellant is loving and affectionate and

there is no doubt a bond exists between her and the children

       {¶ 23} The caseworker testified that appellant's son was overweight and prediabetic

when he was removed from the home, but has since reduced his weight from 217 to 179

pounds and is exercising and eating healthier. The son is cognitively delayed and is on an

I.E.P. at school due to difficulty with reading, writing and math. An evaluation was performed

and initially there was some concern that he may have Asperger's disease, but professionals

determined his issues were more due to a lack of experience, exposure and introduction to

different activities. He recently learned to tie his shoes and to ride a bicycle. Appellant's

daughter has also done well since removal from the home and is no longer diagnosed with

failure to thrive. She is currently meeting all of her developmental milestones.

       {¶ 24} The caseworker testified that throughout the case, appellant has not been

opposed to doing services, but the problem is in understanding or grasping what she is

supposed to do from what she has learned through the services. She indicated the foster

mother would like to adopt the children and the only other placement offered by appellant

was not approved after a home study.

       {¶ 25} The foster mother testified that the children have been in her custody almost

two years. She reviewed the daughter's failure to thrive issues and discussed how she fed

her every two hours. The foster mother reported the child is now doing well and is meeting

her developmental milestones. When appellant's son first came to the foster home, he was

over 200 pounds, could not tie his shoes, barely knew how to read, and did not know the

proper way to shower, wash his hair or brush his teeth. The foster mother described working

with appellant's son on nutrition and fitness and discussed the improvements he has made in
                                            - 10 -
                                                                        Butler CA2014-06-130
                                                                               CA2014-06-131

personal hygiene and in school. The foster mother testified that she would like to adopt both

children, and indicated that if adoption were to occur, she would continue to facilitate ongoing

contact with appellant.

       {¶ 26} On December 3, 2012, Eckart Wallish, a psychology assistant, performed a

parenting evaluation. Wallish observed appellant and the children during play and prepared

a report of his observations and conclusions. Wallish determined that appellant is not yet at

a point in her life where she would be able to take control of the children again and to provide

for them. He indicated appellant was still in need of support and help in order to properly

parent. He reported appellant was passive, rather than active in her interactions and there

was concern whether appellant had the ability to provide stimulation in a developmentally

appropriate manner and to provide for the safety of the children.            Wallish indicated

appellant's son seemed a bit parentified in his interactions with his sister and that the son had

more confidence and ability to parent than appellant.

       {¶ 27} Several of the witnesses testified that appellant left excessive amounts of texts

or phone messages during short periods of time. In these messages, appellant expressed

the same information or concerns repeatedly from one message to the next, sometimes as if

she had forgotten she had already left the same message a short while ago. These

messages often were left very late at night or in the very early hours of the morning.

       {¶ 28} In granting the motion for permanent custody, the trial court considered each of

the best interest factors in light of the evidence presented at the hearing. With respect to

R.C. 2151.414 (D)(1)(a), the juvenile court found that appellant's son has a very close bond

with his mother. The court also found that he has a close bond with his foster mother and his

sister. The court further found that the foster mother is interested in adopting the children

and has stated that she would continue to allow contact between the children and their

mother, even if they were adopted. The court also found that appellant's daughter is bonded
                                              - 11 -
                                                                         Butler CA2014-06-130
                                                                                CA2014-06-131

with her mother and brother.

       {¶ 29} With respect to R.C. 2151.414(D)(1)(b), the juvenile court indicated that the

court did not interview either child regarding the child's wishes, but the guardian ad litem for

each child recommended permanent custody. The court also noted that the son's attorney

advocated against permanent custody.

       {¶ 30} With respect to R.C. 2151.414(D)(1)(c), the juvenile court reviewed the

custodial history of the children. The court found that they have been in foster care since

March 23, 2012. The permanent custody motion was filed on May 28, 2013, and the children

have been in the agency's temporary custody for 12 or more of 22 months as defined in R.C.

2151.413(D)(1).

       {¶ 31} In considering R.C. 2151.414 (D)(1)(d), the juvenile court found that the

children are in need of a legally secure placement. The court indicated that the children's

fathers have not been identified, no appropriate relatives have come forward as placement

options, and no other motions for placement of the children have been filed. The court found

that initially it appeared that the reasons for the children's removal from their mother's care

could be alleviated as basic hygiene, parenting competence and strategies and residential

stability appeared to be addressable concerns.          The court indicated appellant's initial

psychological evaluation identified services needed to address those issues and appellant

participated in the services.

       {¶ 32} The court further found that as the case progressed, it became clear that

despite mother's participation, in the words of mother's therapist, she was just "not getting it."

The court indicated the inability or unwillingness to incorporate the things she was learning

into her life carried over to the parenting education classes with D.L.S. which the mother was

unable to successfully complete. The court found appellant's personal hygiene remains a

problem. The court found appellant's current residence was only marginally appropriate for
                                              - 12 -
                                                                       Butler CA2014-06-130
                                                                              CA2014-06-131

appellant's son, and not appropriate for her daughter. The court noted that the mother

repeatedly demonstrated an inability to appropriately respond to her daughter's cues

regarding her emotional and other needs.

       {¶ 33} The court found that as a result, the agency sought other evaluations, but the

results were similar to the observations of appellant's therapist. The court found that

appellant does not appear to have any identifiable psychopathology that would prevent or

inhibit her from making change in her life. While she suffers from depression, has cognitive

limitations and is obsessive compulsive, these conditions, by themselves do not preclude

appellant from making progress. The court indicated that "[u]nfortunately, mother has

proven, for reasons that have escaped the professionals, to be unable to make the changes

needed to be able to adequately care for [the children]." The court found appellant is

"satisfied with herself the way she is, is inflexible, resistant to change, defensive, unable to

identify any problems with her parenting, and resents being told what to do." The court noted

that the D.L.S. program, which appellant engaged in, yet failed to successfully complete, is

precisely the kind of program that was recommended in the psychological assessment.

Finally, the court indicated that no other treatment or educational program has been identified

by any professional that would provide further help. Based on these facts, the court

determined that it was clear that appellant could not provide a legally secure placement for

the children and that a grant of permanent custody to the agency was the only way a legally

secure placement could be achieved.

       {¶ 34} Based on a review of all of the best interest factors, the court found by clear

and convincing evidence that granting permanent custody to the agency was in the best

interest of appellant's daughter. With regard to appellant's son, the court found the case

troubling because of the close bond between the child and his mother. However, the court

found placement with his mother was simply not an option as the evidence is clear that she
                                             - 13 -
                                                                       Butler CA2014-06-130
                                                                              CA2014-06-131

has been unable to adequately care for him for some time. The court found there is no legal

mechanism that would preserve the son's relationship with his mother and still give him a

permanent legal placement.         However, the court found the foster mother's testimony

regarding her intention to continue visitations between appellant and the children credible

and heartfelt. Based on all of the evidence, the court determined by clear and convincing

evidence it was in the son's best interest to grant permanent custody to the agency.

       {¶ 35} In her first assignment of error, appellant argues that the court's decision to

grant permanent custody of her daughter to the agency was not supported by sufficient

credible evidence and was against the manifest weight of the evidence. Appellant argues

that the court erred in concluding that her daughter could not be placed with her within a

reasonable amount of time, and in finding that permanent custody was "the best hope of

permanency" for the child. She contends that she alleviated concerns regarding her

parenting to a great extent and has demonstrated her ability to maintain stable housing for

almost a year and employment for eight months. She also argues that she has a strong bond

with her children and they enjoy spending time with her and, for the most part, interactions at

visitations were appropriate. She further argues that one of the problems was an inability to

read her daughter's cues as an infant, but she improved, and the need to read cues will

resolve as the child gets older.

       {¶ 36} However, after a thorough review of the record, we find the trial court's findings

are supported by sufficient, credible evidence and are not against the manifest weight of the

evidence. While appellant argues that she has alleviated the concerns in the case, the

record supports the trial court's determination that appellant is unable to provide for the

needs of her daughter. While at the time of the hearing, appellant had maintained her home

for a period of time, the evidence indicated the home was not safe for a young child. In

addition, there was testimony that eviction proceedings had begun.
                                             - 14 -
                                                                     Butler CA2014-06-130
                                                                            CA2014-06-131

      {¶ 37} There was also substantial, credible evidence that appellant was unable to

understand and provide for the child's developmental, nutritional and emotional needs,

despite repeated instruction and support by the agency. Although appellant argues that her

daughter is older and there is less of a need to understand cues to the child's needs, the

evidence shows appellant was unable to even properly care for an older child in basic areas

like hygiene, education and nutrition. Accordingly, appellant's first assignment of error is

overruled.

      {¶ 38} In her second assignment of error, appellant argues that the court's decision to

grant permanent custody of her son to the agency was not supported by sufficient credible

evidence and was against the manifest weight of the evidence. Appellant expresses the

same arguments as those regarding her daughter. She also argues that the court gave

insufficient consideration to her son's desire to return home. She further argues that she

made sufficient progress in the areas of nutrition for her son, and although her son has

developmental and educational deficits, the evidence does not support a conclusion that she

failed to address the concerns or expressed an unwillingness to do so.

      {¶ 39} As discussed with regard to appellant's daughter, her argument that she had

made sufficient progress is contradicted by the evidence in the record. Despite services by

the agency and psychological evaluations to determine how to better meet the needs of

appellant's situation, appellant failed to make progress in even the most basic areas of

parenting. When her son was removed from the home at the age of 12, he was overweight,

dirty and unkempt, unable to perform simple tasks, and severely behind educationally.

Furthermore, evidence indicated the child's educational problems are a result of his

environment. Since removal, he has made remarkable progress in all areas. Appellant,

however, despite repeated efforts by the agency and other providers, was still herself having

hygiene issues. She made little progress in the area of parenting during the time of the
                                            - 15 -
                                                                        Butler CA2014-06-130
                                                                               CA2014-06-131

agency's involvement and despite the repeated psychological evaluations, there appears to

be no other services that would help appellant progress.

       {¶ 40} While appellant argues that the court did not give sufficient consideration to her

son's wishes, the trial court's decision does, in fact, reflect that the court very carefully and

conscientiously considered this issue. As discussed above, the court found it troubling that it

had no other option to provide a legally secure placement for appellant's son other than one

that would legally terminate his relationship with his mother. The court found that by all

accounts, the two have a loving and appropriate bond. Nevertheless, court found that the

evidence is clear that appellant cannot adequately provide for her son and has not been able

to do so for some time. These findings are supported by the evidence in the record.

Accordingly, appellant's second assignment of error is overruled.

       {¶ 41} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                              - 16 -